Citation Nr: 1549164	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of meningitis.

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to meningitis and exposure to chemical agents during service.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 2015, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence of record, the Veteran's claim for service connection for type II diabetes mellitus has been recharacterized as a claim for service connection for type II diabetes mellitus, to include as secondary to meningitis and exposure to chemical agents during service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this decision, the Board grants a disability rating of 30 percent for residuals of meningitis.  The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to a rating in excess of 30 percent for residuals of meningitis, to include consideration of the Veteran's entitlement to separate ratings; (2) entitlement to service connection for type II diabetes mellitus; (3) entitlement to service connection for bilateral hearing loss; (4) entitlement to service connection for tinnitus; and (5) entitlement to a TDIU.


FINDING OF FACT

During the period on appeal, the Veteran's disability due to residuals of meningitis has been manifested by a constant headache that has recently become prostrating, but has not been shown to be productive of severe economic inadaptability.


CONCLUSION OF LAW

For the period on appeal, the criteria for an initial disability rating of 30 percent for residuals of meningitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Codes 8019, 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8019 provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a (2015).  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any residuals of the meningitis should be rated based on the appropriate analogous Diagnostic Code.

By way of background, the RO granted service connection for meningitis and assigned a disability rating of 10 percent, effective January 31, 2012, in a July 2013 rating decision.  At that time, the RO also granted service connection for two tracheotomy scars that were identified as residuals of the Veteran's meningitis, and assigned separate 10 percent and noncompensable ratings.  Thereafter, the Veteran submitted a timely notice of disagreement with the rating assigned for residuals of meningitis.

Here, the lay and medical evidence of record demonstrates that at no time during the appeal period has the Veteran been shown to have meningitis that is active.  Consequently, a 100 percent rating under Diagnostic Code 8019 is not warranted, and the disability must therefore be rated based on residuals.  See 38 C.F.R. § 4.24a.

VA provided an examination in January 2013, during which the only residuals noted were chronic headaches and scarring.  With regard to headaches, the Veteran reported that he has a dull, constant headache that is "always there," but is not prostrating.  The Veteran reported that he has not had "real bad headaches" due to meningitis in about four years.  During his May 2015 hearing, the Veteran reported that he has prostrating attacks that occur once per month.

Headaches are rated by analogy to migraines under Diagnostic Code 8100, which sets forth the following criteria: a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 is warranted percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and a noncompensable rating is warranted for migraines with less frequent attacks.

Here, in light of the Veteran's report that he has experienced a dull, constant headache that is always there and current prostrating headaches over the last several months, the Board finds that an initial disability rating of 30 percent for residuals of meningitis is warranted under Diagnostic Code 8100.  Although his headaches have not been prostrating during the entire period on appeal, the Board finds that the 30 percent rating more nearly approximates the disability caused by this residual due to the frequency of his headaches.  See 38 C.F.R. § 4.7.

During his May 2015 hearing, the Veteran indicated that a 30 percent rating for his headaches would satisfy his appeal as to that residual.  See Hearing Transcript, p. 6; see also AB v. Brown, 6 Vet App. 35, 38 (1993).  Thus, consideration of a rating in excess of 30 percent for the Veteran's post-meningitis headaches is not warranted at this time.

With regard to the Veteran's residual scarring, he testified that he has scars on his arms that were caused by intravenous drug treatment for meningitis.  As the January 2013 examiner only identified residual scars of the head, face, and neck, the Board finds that an additional examination is needed to assess the scars on the Veteran's arms.  This matter is addressed in the remand section below.


ORDER

Subject to the regulations controlling disbursement of VA monetary benefits, an initial disability rating of 30 percent for residuals of meningitis is granted.


REMAND

The following issues remain before the Board: (1) entitlement to a rating in excess of 30 percent for residuals of meningitis, to include consideration of the Veteran's entitlement to separate ratings; (2) entitlement to service connection for type II diabetes mellitus; (3) entitlement to service connection for bilateral hearing loss; (4) entitlement to service connection for tinnitus; and (5) entitlement to a TDIU.

As noted previously with regard to the Veteran's scarring, he testified in May 2015 that he has scars on his arms due to meningitis, but review of record reveals that the January 2013 examiner did not evaluate these scars.  Thus, VA must provide an examination to assess the nature and severity of the scars on the Veteran's arms.

With regard to his claim for service connection for type II diabetes mellitus, the Veteran reported during his May 2015 hearing that VA should have received a letter from a podiatrist regarding his diabetes, but this evidence is not of record.  Thus, the Board finds that VA must request that the Veteran provide, or authorize VA to obtain, any outstanding records of his relevant treatment.

In addition, the Veteran has asserted that he was exposed to chemical compounds during service and that this exposure caused him to develop diabetes.  The Veteran identified these compounds as dioxin from forest fires, diesel fuel, and various solvents that are used on equipment.  In light of VA's findings regarding the relationship between herbicide exposure and the development of type II diabetes mellitus, the Board finds that VA must obtain an opinion regarding the etiology of the Veteran's diabetes after verifying the Veteran's exposures.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Board notes that the Veteran has asserted that he may have developed diabetes as a result of his service-connected meningitis.  Specifically, he testified in May 2015 that medication used to treat meningitis caused him to develop diabetes.  In December 2010, a VA clinician opined that it is not probable that diabetes was caused by meningitis, but did not provide any rationale in support of this opinion.  Thus, while on remand, an adequate opinion should be obtained regarding this theory of entitlement as well.

Now the Board turns to the matter of the Veteran's entitlement to service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Notably, the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection; see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); and "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Here, the report of the Veteran's January 2013 VA audiological examination indicates that the examining clinician relied on the absence of in-service evidence of a hearing disability as a basis for finding that the Veteran's bilateral hearing loss is not related to his service.  Thus, in light of Ledford and Hensley, the Board finds that VA must obtain another opinion regarding the etiology of the Veteran's hearing loss.

As noted previously, the Veteran testified that he is unable to work due to his disabilities.  Although he reported that he believes that his inability to work is mostly due to complications of his diabetes, he has asserted that his service-connected meningitis has had an effect on his ability to work as well.  Thus, the issue of the Veteran's entitlement to a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  As the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded and VA has not yet provided adequate notice of the evidence necessary to substantiate a TDIU claim, the Board finds that the issue of the Veteran's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

In addition, the Veteran's May 2015 hearing testimony raises the issue of his entitlement to service connection for tinnitus.  As this issue has not been adjudicated by the AOJ, but is inextricably intertwined with the issue of the Veteran's entitlement to a TDIU, the Board finds that development is necessary in light of his pending TDIU claim.  See id.; see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).  In setting forth this directive, the Board notes that it has the authority to order development and adjudication of the issue of the Veteran's claim for service connection for tinnitus because the resolution of this claim will directly impact the adjudication of the TDIU claim that is within the Board's jurisdiction.  See 38 U.S.C.A. §5103A (g) (Other assistance not precluded.-Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.).

In Young v. Shinseki, the Court noted that "referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed."  25 Vet. App. 201, 203 (2012).  Furthermore, "'[o]nce the Board has jurisdiction over a claim, . . . it has the authority to address all issues related to that claim, even those not previously decided by the RO.'"  Id. (quoting Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc)); see also Young, 25 Vet. App. at 204 (noting that "when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.

In addition, request that the Veteran provide, or authorize VA to obtain, any outstanding records of his non-VA treatment for his diabetes, meningitis, and hearing disability.  In doing so, specifically request that the Veteran provide records of any non-VA podiatric treatment, to include the letter that he referenced during his May 2015 hearing.  All responses to VA's requests for evidence should be documented in the claims file.

2.  Send the Veteran a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

3.  Verify the Veteran's reported exposures to chemical agents during his period of service.  Issue a formal finding as to any facts found with regard to his claimed exposure to dioxin from forest fires, diesel fuel, and various solvents that are used on equipment.

4.  Diabetes Mellitus: After associating any records obtained by way of the above development, obtain an opinion as to the etiology of the Veteran's type II diabetes mellitus.  The claims folder should be made available to and reviewed by the reviewing clinician, all necessary tests should be conducted, and the clinician should set forth a complete rationale for all findings and conclusions.  The clinician is asked to comment on any relevant treatment records in his or her report.

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's type II diabetes mellitus had onset during service, or had onset within one year of the Veteran's discharge from service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran's type II diabetes mellitus was caused or aggravated by his service-connected meningitis, to include any medications that were used to treat meningitis.

   (c) Third, if VA has verified that the Veteran was exposed to chemical agents during service, provide an opinion as to whether it is at least as likely as not that this exposure caused or aggravated his development of type II diabetes mellitus.

If the clinician is unable to provide an opinion without resort to speculation, the clinician should explain why that is so and note whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Residuals of Meningitis: Next, provide an examination and obtain an opinion as to the current nature and severity of the Veteran's meningitis residuals.  The claims folder should be made available to and reviewed by the examiner, all necessary tests should be conducted, and the examiner should set forth a complete rationale for all findings and conclusions.  The examiner is asked to comment on any relevant treatment records in his or her report.

   (a) First, identify all current meningitis residuals.  In doing so, please note whether the Veteran currently has scars on his arms due to intravenous meningitis treatment.

   (b) Second, for each identified residual, note the frequency, severity, and any additional relevant characteristics.
   
   (c) Third, note the functional effects of the identified residuals.

6.  Bilateral Hearing Loss and Tinnitus: Obtain a medical opinion regarding the likely etiology of the Veteran's hearing loss and tinnitus.  The claims folder and any newly associated evidence must be made available to, and reviewed by, the reviewing clinician.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.

   (a) First, provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss had its onset in service, or was otherwise caused or aggravated by his period of service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in service, or was otherwise caused or aggravated by his period of service.

In providing the requested opinions, the clinician should consider the Veteran's reports of exposure to loud noise during service and his lay reports as to the onset of his hearing problems.

The clinician should note that the absence of evidence of a hearing disability during service or upon separation is not always fatal to a claim for service connection.

7.  TDIU: Provide an examination and obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

8.  After ensuring that the requested development is completed, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


